Case 1:20-cv-01253-JPH-DLP Document 24 Filed 03/22/21 Page 1 of 7 PageID #: 159




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 ISAAC FELTON,                            )
                                          )
                     Plaintiff,           )
                                          )
                  v.                      )                     No. 1:20-cv-01253-JPH-DLP
                                          )
 COMMISSIONER OF THE INDIANA              )
 DEPARTMENT OF CORRECTION in his official )
 capacity,                                )
                                          )
                     Defendant.           )

                  Order Granting Plaintiff's Motion for Preliminary Injunction

                                          I. Introduction

          Indiana Department of Correction (IDOC) inmate Isaac Felton contends that the IDOC has

 violated his rights to freely exercise his Druid faith. Druidism is not formally recognized as a

 distinct religion by the IDOC. Dkt. 13-2 at ¶¶ 3, 10; dkt. 13-1 at § XIII.A. There are no group

 (communal) Druid services in the IDOC, so Mr. Felton has attended the Wiccan services. Dkt. 13-

 2 at ¶ 17. But Druidism and Wicca are not the same religion and have separate tenets and rituals.

 Id. at ¶ 11. Mr. Felton argues that the IDOC's conduct violates the First Amendment right to freely

 exercise his religion and the Religious Land Use and Institutionalized Persons Act of 2000, 42

 U.S.C. § 2000cc, et seq. (RLUIPA). See id. at 12. Mr. Felton seeks a preliminary injunction to

 require the IDOC to (a) recognize Druidism as a separate and distinct religion, and to (b) permit

 Druids the same opportunities for communal worship that are afforded to other religions. Dkt. 13

 at 24.

          The defendant, the Commissioner of the IDOC, is sued in his official capacity. He argues

 that Mr. Felton is not entitled to relief because has not been prohibited from "read[ing] extensively
Case 1:20-cv-01253-JPH-DLP Document 24 Filed 03/22/21 Page 2 of 7 PageID #: 160




 about Druidism" and regularly communicating with Reverend Kirck Thomas, a former Archdruid

 of Ár nDraíocht Féin (ADF), also known as "A Druid Fellowship," about his faith, study, and

 spiritual growth. The Commissioner further argues that there is not sufficient interest among other

 offenders in Mr. Felton's correctional facility for a separate Druid religious service. See dkt. 15.

 Therefore, as the Commissioner sees it, Mr. Felton has not shown a likelihood of success on his

 claims that the IDOC has violated RLUIPA and infringed upon his First Amendment rights. See

 id. at 5.

                               II. Preliminary Injunction Legal Standard

             "A preliminary injunction is an extraordinary equitable remedy that is available only when

 the movant shows clear need." Turnell v. Centimark Corp., 796 F.3d 656, 661 (7th Cir. 2015). "To

 survive the threshold phase, a party seeking a preliminary injunction must satisfy three

 requirements." Valencia v. City of Springfield, 883 F.3d 959, 966 (7th Cir. 2018) (internal

 quotations omitted)). The party must show that: (1) "absent a preliminary injunction, it will suffer

 irreparable harm in the interim period prior to final resolution of its claims"; (2) "traditional legal

 remedies would be inadequate"; and (3) "its claim has some likelihood of succeeding on the

 merits." Id. Only if the moving party meets these threshold requirements does the court then

 proceeds to conduct a balancing test. Id. In this balancing test, "the court weighs the irreparable

 harm that the moving party would endure without the protection of the preliminary injunction

 against any irreparable harm the nonmoving party would suffer if the court were to grant the

 requested relief." Id.




                                                     2
Case 1:20-cv-01253-JPH-DLP Document 24 Filed 03/22/21 Page 3 of 7 PageID #: 161




                                              III. Discussion

        RLUIPA provides, in pertinent part:

        No government shall impose a substantial burden on the religious exercise of a
        person residing in or confined to an institution . . . even if the burden results from
        a rule of general applicability, unless the government demonstrates that imposition
        of the burden on that person—

        (1) is in furtherance of a compelling governmental interest; and

        (2) is the least restrictive means of furthering that compelling governmental
        interest

 42 U.S.C. § 2000cc-1(a). Because RLUIPA is dispositive at this preliminary-injunction stage, the

 Court does not address Mr. Felton's First Amendment arguments. See Holt, 574 U.S. at 361–62.

        A.      Irreparable Harm

        The Commissioner argues that Mr. Felton has not suffered irreparable harm because all

 communal worship services in the IDOC have been suspended due to the COVID pandemic. Dkt.

 15 at 9. Mr. Felton acknowledges that communal worship has been suspended. The parties agree

 that communal worship will resume at some point, but neither party has informed the Court when

 that is expected. Because the suspension of communal worship is only temporary and because Mr.

 Felton seeks equal treatment with other religions once services resume, this argument does not

 affect the irreparable harm analysis.

        Mr. Felton argues that restrictions on religious exercise "are presumed to constitute

 irreparable injuries." Dkt. 13 at 21. The Commissioner responds that Mr. Felton cannot show

 irreparable harm because he has been able to self-explore and practice Druidism by reading about

 it and communicate with a Druid priest.

        The Court finds that the IDOC's restrictions infringe on and substantially burden Mr.

 Felton's religious exercise rights protected by RLUIPA resulting in irreparable harm for which



                                                  3
Case 1:20-cv-01253-JPH-DLP Document 24 Filed 03/22/21 Page 4 of 7 PageID #: 162




 there is no adequate remedy at law. See Knowles v. Pfister, 829 F.3d 516, 518–19 (7th Cir. 2016)

 (ordering a preliminary injunction under RLUIPA allowing a Wiccan inmate to wear a small

 medallion).

        B.      Traditional Legal Remedies

        For the same reasons that the IDOC's restrictions cause Mr. Felton irreparable harm for

 which there is no adequate remedy at law, traditional legal remedies are insufficient to compensate

 Mr. Felton. Mr. Felton seeks the ability to engage in communal worship service for which

 monetary damages are not a sufficient substitute.

        C.      Likelihood of Success on the Merits

        It is undisputed that the IDOC allows communal worship services for several religions but

 not for followers of Druidism. Dkt. 13-2; dkt. 12-15; dkt. 15. The Commissioner argues that there

 has been no substantial burden to his rights under RLUIPA because Mr. Felton has been able to

 study his religion and communicate with a Druid priest. Mr. Felton argues and provides evidence

 that communal worship and religious study are vitally important tenets to Druidism. Dkts. 13-2,

 13-3. The Commissioner does not offer any evidence that the IDOC is unable to provide communal

 worship for Druids nor does he dispute that communal worship is a central tenet of Druidism.

 Instead, he contends that there is insufficient interest from other inmates at the New Castle

 Correctional Facility to hold communal worship services or religious study. Dkt. 15

         The Commissioner has not argued any compelling governmental interest, so the only

 question under RLUIPA is whether the denial of communal worship and study imposes a

 substantial burden on Mr. Felton's religious exercise. See Knowles, 829 F.3d at 518–19. "Religious

 exercise" is defined as “any exercise of religion, whether or not compelled by, or central to, a




                                                 4
Case 1:20-cv-01253-JPH-DLP Document 24 Filed 03/22/21 Page 5 of 7 PageID #: 163




 system of religious belief.” 42 U.S.C. § 2000cc-5(7)(B). This definition provides "expansive

 protection for religious liberty." Holt v. Hobbs, 574 U.S. 352, 358 (2015).

        Holt forecloses the Commissioner's argument that Mr. Felton can adequately practice his

 religion with self-study and corresponding with a Druid priest. In Holt, a Muslim inmate asked

 permission to grow a beard that he asserted was required by his faith. Id. at 358. Applying its

 policy against inmate facial hair, the Arkansas Department of Correction (ADC) refused Holt's

 request. Id. at 359. In defending its policy in a RLUIPA action, the ADC argued it had not

 substantially burdened Holt's practice of his religion because it had allowed him a prayer rug, a

 religious diet, and let him observe religious holidays. Id. at 360. The Court rejected the ADC's

 argument, holding that whether other forms of religious practice have been provided is not relevant

 to the "substantially burdened" test under RLUIPA. Id. at 361-62.

        The Commissioner next argues that Mr. Felton does not need communal services because

 there is not enough interest for such services among the inmate population. But the IDOC has

 made no evidentiary showing that this is true, or that no other inmates would attend if such services

 if offered. Moreover, Mr. Felton has designated evidence that he previously was in a group with

 other Druids, thus demonstrating that there likely are other inmates who practice Druidism and

 who would likely attend communal services if offered. Dkt. 13-2 at 1–2 (Felton Aff.) ("I began

 regularly . . . practicing Druidry with other Druid inmates [in 2015].")

        Under Holt, Mr. Felton has shown a likelihood of success on his RLUIPA claim. See also

 Jones v. Carter, 915 F.3d 1147, 1149 (7th Cir. 2019) (holding that Holt put to rest any confusion

 about what constitutes a substantial burden under RLUIPA).




                                                  5
Case 1:20-cv-01253-JPH-DLP Document 24 Filed 03/22/21 Page 6 of 7 PageID #: 164




        D.      Balancing Test

        The next question is whether the irreparable harm that Mr. Felton would endure without

 the protection of the preliminary injunction is greater than any irreparable harm the Commissioner

 would suffer if preliminary injunctive relief is granted. Valencia, 883 F.3d at 966. The

 Commissioner has not articulated harm the IDOC would suffer should the preliminary injunction

 issue, so the Court need not consider whether other forms of religious practice have been provided.

 Corporate, or communal, worship services and religious study are provided for other inmates, and

 the Commissioner's reason for denying Mr. Felton the opportunity for corporate worship is that he

 does not know of other inmates wanting such services. Dkt. 15 at 4; dkt. 15-1 at ¶ 9 (declaration

 of IDOC Director of Religious Services David Liebel).

        The Commissioner has not demonstrated harm that would occur if two or more inmates are

 allowed opportunities to engage in communal worship or religious study. The harm to Mr. Felton,

 as discussed in section III.A., is presumed to be an irreparable injury. Therefore, this final

 balancing test clearly favors Mr. Felton.

                                             IV. Conclusion

        Having shown the requirements for the issuance of a preliminary injunction are met, the

 Court grants Mr. Felton's motion for a preliminary injunction, dkt. [11]. The parties are directed

 to confer and present an agreed proposed preliminary injunction to the Court within fourteen days

 of this Order. If agreement cannot be reached as to the terms of a preliminary injunction, each

 party shall submit their proposed preliminary injunctions by the same date.

 SO ORDERED.




                                                   6
Case 1:20-cv-01253-JPH-DLP Document 24 Filed 03/22/21 Page 7 of 7 PageID #: 165




Date: 3/22/2021




 Distribution:

 Thomas Joseph Flynn
 Indiana Attorney General
 tom.flynn@atg.in.gov

 Gavin Minor Rose
 ACLU of Indiana
 grose@aclu-in.org




                                       7
